Citation Nr: 0901197	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  00-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The veteran  



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that continued a 30 percent 
evaluation for PTSD.

In November 2003 the veteran testified at a videoconference 
hearing before a Veterans Law Judge (VLJ) who is no longer 
affiliated with the Board.  In October 2006 that VLJ issued a 
decision denying an evaluation in excess of 30 percent for 
PTSD.  The veteran thereupon filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).

The Court issued an Order in July 2008 granting a joint 
motion of the parties, vacating the Board's decision denying 
an evaluation in excess of 30 percent for PTSD, and holding 
that VA had failed to adjudicate a reasonably-raised claim 
for a TDIU.  The Court remanded both issues to the Board for 
actions in compliance with the Order.

In November 2008 the Board notified the veteran's attorney 
that the veteran is entitled to a hearing before a current 
Veterans Law Judge.  The attorney notified the Board in 
writing in December 2008 that the veteran does not want to 
appear at an additional hearing before the Board.





REMAND

The Board finds that the case must be remanded at this point 
for further development in compliance with the Court's Order.

The joint motion of the parties, as incorporated by the 
Court's Order, took issue with the Board's reliance on a June 
2005 VA examination report in which the examining 
psychiatrist questioned the PTSD diagnosis.  Review of the 
evidence shows there is significant disagreement between VA 
psychiatrists and psychologists of record in regard to the 
severity of the veteran's actual symptoms versus possibly 
feigned symptoms. 

The Board accordingly finds that at this point the veteran 
should be examined by a panel of psychiatrists to determine 
the actual current severity of his PTSD.
   
In addition, further development is in order in light of the 
Court's determination that a claim for a TDIU has been 
reasonably raised.  

It also appears to the Board that further development is in 
order to comply with the notice requirements of 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2008).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send to the 
veteran and his attorney a letter 
providing the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
to include notice concerning the 
effective-date element of the claims and 
notice that complies with the 
requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).


2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran. 

3.  In any event, the RO or the AMC 
should obtain any pertinent VA treatment 
records that are not already of record in 
the claims files.  

4.  Then, the RO or the AMC should 
arrange for the veteran to be scheduled 
for a VA examination by a panel of two 
psychiatrists who have not previously 
examined the veteran.  The claims files 
must be made available to and reviewed by 
the psychiatrists designated to examine 
the veteran.  

The examination report should include a 
discussion of the veteran's documented 
psychiatric history and should also 
address the veteran's assertions 
regarding his psychiatric symptoms.  

The examination report should report the 
severity of the veteran's PTSD in terms 
conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiners should 
provide an opinion concerning the impact 
of the veteran's PTSD on his ability to 
obtain and maintain gainful employment, 
to include whether it is sufficient by 
itself or in combination with the 
veteran's other service-connected 
disabilities to render him unemployable.

The examiners should provide the 
rationale for all opinions expressed, 
especially if they conclude the veteran 
is feigning symptoms.  

5.  To help avoid future remand, the RO or 
the AMC must ensure the required actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims files are returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
or the AMC should readjudicate the 
veteran's claim for an increased rating 
for PTSD in light of all pertinent 
evidence and legal authority.  Such 
adjudication should specifically address 
whether referral for extra-schedular 
rating under 38 C.F.R. § 3.321 is 
warranted.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
veteran and his attorney and they should 
be afforded the requisite opportunity to 
respond.

7.  If it has not been rendered moot, the 
veteran's claim for a TDIU should also be 
adjudicated.  The veteran should be 
informed of his appellate rights with 
respect to this decision.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  All issues properly in 
appellate status should be returned to the Board at the same 
time.

The veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




